Exhibit 10.1 NEW YORK BRANCH CREDIT AGREEEMENT dated as of October 12, 2011 By, between and among HOKU CORPORATION and HOKU MATERIALS, INC. Collectively, as Borrower and BANK OF CHINA, NEW YORK BRANCH as Lender USDLRS TWENTY TWO MILLION & ONE HUNDRED & TEN THOUSAND (US$22,110,000.00) TABLE OF CONTENTS Page No. SECTION 1DEFINITIONS 1.1Definitions 1 1.2Computation of Time Periods 7 1.3Accounting Terms 7 SECTION 2THE CREDIT FACILITIES 2.1Facility 7 2.2Default Rate 8 2.3Prepayments 8 2.4Capital Adequacy 9 2.5Illegality 9 2.6Requirements of Law 9 2.7Taxes 10 2.8Place and Manner of Payments; Joint and Several Liability 11 2.9Break Funding Payments 12 2.10 Market Disruption 12 2.11 Right of Setoff 12 SECTION 3CONDITIONS PRECEDENT 3.1Conditions to Effectiveness 13 3.2Conditions to All Loans 14 SECTION 4REPRESENTATIONS AND WARRANTIES 4.1Corporate Status 15 4.2Corporate Authorization 15 4.3Liens; Indebtedness 15 4.4Litigation 15 4.5Governmental and Other Approvals 15 4.6Use of Loan 16 4.7ERISA 16 4.8Environmental Compliance 16 4.9Foreign Assets Control Regulations, Etc.; OFAC Compliance 16 SECTION 5COVENANTS 5.1Corporate Existence 17 5.2Reports, Certificates and Other Information 17 5.3Other Reports 18 5.4Mergers and Consolidations 18 5.5Taxes 18 5.6Insurance 19 5.7Compliance with Laws 19 5.8Payment of Obligations 19 5.9Maintenance of Properties. Etc. 19 5.10 Disbursement Account 19 5.11 Independent Verification 19 5.12 Foreign Assets Control Regulations 19 5.13 Disbursement Account 20 5.14 Completion of Project 20 5.15 Independent Verification 20 i SECTION 6INTENTIONALLY OMITTED SECTION 7EVENTS OF DEFAULT 7.1Events of Default 21 7.2Rights and Remedies 21 SECTION 8MISCELLANEOUS 8.1Notices 22 8.2Benefit of Agreement 22 8.3No Waiver; Remedies Cumulative 23 8.4Payment of Expenses, etc. 23 8.5Amendments, Waivers and Consents 24 8.6Counterparts 24 8.7Headings 24 8.8Survival of Indemnification 24 8.9Governing Law; Jurisdiction; Waiver of Jury Trial 24 8.10 USA Patriot Act 25 8.11 Severability 25 8.12 Entirety 25 8.13 Survival of Representations and Warranties 25 8.14 Fiduciary Relationship 25 SCHEDULES: Schedule 4.3 Permitted Liens Schedule 4.4 Subsidiaries Schedule 5.6 Insurance LIST OF EXHIBITS: Exhibit A Letter of Credit Exhibit B Notice of Borrowing Exhibit C Promissory Note ii CREDIT AGREEMENT THIS CREDIT AGREEMENT (this “Credit Agreement” or “Agreement,” as same may be amended, restated or otherwise modified from time to time), dated as ofOctober 12, 2011 and made effective as of the Effective Date, by, between and among HOKU CORPORATION and HOKU MATERIALS, INC. (each a “Borrower” and collectively, the “Borrower” or “Borrowers” as the context may require) and BANK OF CHINA, NEW YORK BRANCH (the “Lender”). IN CONSIDERATION of the mutual promises and covenants herein contained, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows, it being agreed that the representations, warranties, covenants, promises, liabilities and obligations of the Borrowers are joint and several: SECTION 1.DEFINITIONS 1.1Definitions. As used in this Credit Agreement, the following terms shall have the meanings specified below unless the context otherwise requires (terms defined in the singular to have the same meanings when used in the plural, and vice versa).Any capitalized term not otherwise defined in this Agreement shall have the meaning set forth in the other Credit Documents. “Affiliate” means, with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Agreement Date” has the meaning defined in the Rider. "Applicable Permits" shall mean each and every national, autonomic, regional and local license, authorization, certification, filing, recording, permit or other approval with or of any Governmental Authority, including, without limitation, each and every environmental, construction or operating permit and any agreement, consent or approval from or with any other Person that is required by any applicable law or that is otherwise necessary for the development and construction of the Project. “Approved Plans” means all plans, schematics, drawings and specifications heretofore or hereafter delivered to and approved by all Governmental Authorities relating to the development and construction of the Project. “Assignment and Acceptance” means an assignment and acceptance entered into by the Lender and an assignee (with the consent of any party whose consent is required by Section 8.2(b)). “Availability Period” has the meaning described in the Rider. “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States Code, as amended, modified, succeeded or replaced from time to time. “Base Rate Loan” means any Loan bearing interest at a rate determined by reference to the Prime Rate. “Borrower” has the meaning defined in the Rider. “Borrower’s Counsel” has the meaning defined in the Rider. 1 “Borrowing Date” means the date on which a borrowing is requested as such term is defined in Section 2.1(b)(i). “Business Day” means a day other than a Saturday, Sunday or other day on which commercial banks in New York, New York are authorized or required by law to close; provided that, when used in connection with a LIBOR Loan the term “Business Day” shall also exclude any day on which dealings in foreign currencies and exchanges between banks may not be carried on in London England or New York, New York. “Capital Lease” means any lease of Property the obligations with respect to which are required to be capitalized on a balance sheet of the lessee in accordance with GAAP. “Change in Control” means any Person or group of Persons acting in concert (in each case other than the Parent) gaining the Control of the Borrower. “Closing Date” means the Effective Date. “Code” means the Internal Revenue Code of 1986, as amended from time to time, and the Treasury regulations promulgated thereunder as in effect from time to time. “Control” in relation to any Person means either the direct or indirect ownership of more than 50% of the membership interests, share capital, or similar rights of ownership of the Person or the power to direct or cause the direction of the management or policies of a Person, whether through ownership or the ability to exercise voting power or other ownership rights, by contract or otherwise. “Controlling” and “Controlled” have meanings correlative thereto. “Control Account” means the account or accounts established by the Lender on its books in Borrower’s name.Lender shall credit the Control Account with the amount of each Loan advanced under this Credit Agreement and shall debit the Control Account for (i) payment of unpaid Obligations then due by Borrower to Lender under this Credit Agreement and under other Credit Documents and (ii) to the extent of any remaining credit balance, for transfer to Borrower’s Disbursement Account. “Credit Documents” means this Credit Agreement, the Promissory Note and, to the extent applicable, the Letter of Credit and any other documents executed and/or delivered or to be executed and/or delivered by or on behalf of the Borrower, including without limitation any consents, modifications, amendments, terminations or waivers relating to this Credit Agreement and the other Credit Documents “Default” means any event, act or condition which with notice or lapse of time, or both, would constitute an Event of Default. “Default Increment Percentage” has the meaning set forth in the Rider. “Disbursement Account” means the depository/transactional account established and maintained by Borrower on the books of the office of the Lender specified in Section 8.1, which account shall be subject to the control of Lender in accordance with the terms and conditions set forth in Section 5.10.The amount of credit balances available in the Control Account during the Availability Period shall be transferred to the Disbursement Account, with all disbursements therefrom subject to the control of Lender in accordance with the terms and conditions set forth in this Agreement. “Disbursement Date” means the date on which Lender credits any proceeds of a Loan to Borrower’s Disbursement Account. “Dollars” and “$” means the lawful currency of the United States of America. 2 “Effective Date” has the meaning set forth in Section 3.1. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from time to time, and the regulations promulgated and the rulings issued thereunder. “Event of Default” means such term as defined in Section 7.1. “Facility Fee” has the meaning defined in the Rider. “Financial Statement Date” means the date of the Most Recent Borrower Financial Statements. “Fiscal Year” has the meaning defined in the Rider. “GAAP” means generally accepted accounting principles in the United States applied on a consistent basis and subject to Section 1.3 hereof. “Governmental Authority” means any Federal, state, local or foreign court or governmental agency, authority, instrumentality or regulatory body. “Guaranty Obligations” means, with respect to any Person, without duplication, any obligations of such Person (other than endorsements in the ordinary course of business of negotiable instruments for deposit or collection) guaranteeing or intended to guarantee any Indebtedness of any other Person in any manner, whether direct or indirect, and including without limitation any obligation, whether or not contingent, (i) to purchase any such Indebtedness or any Property constituting security therefor, (ii) to advance or provide funds or other support for the payment or purchase of any such Indebtedness or to maintain working capital, solvency or other balance sheet condition of such other Person (including without limitation keep well agreements, maintenance agreements, comfort letters or similar agreements or arrangements) for the benefit of any holder of Indebtedness of such other Person, (iii) to lease or purchase Property, securities or services primarily for the purpose of assuring the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless the holder of such Indebtedness against loss in respect thereof. The amount of any Guaranty Obligation hereunder shall (subject to any limitations set forth therein) be deemed to be an amount equal to the outstanding principal amount (or maximum principal amount, if larger) of the Indebtedness in respect of which such Guaranty Obligation is made. “Indebtedness” means, as to any Person, (i) all obligations of such Person for borrowed money, (ii) all obligations of such Person evidenced by bonds, debentures, notes or similar instruments or upon which interest payments are customarily made, (iii) all obligations of such Person under conditional sale or other title retention agreements relating to Property purchased by such Person (other than customary reservations or retentions of title under agreements with suppliers entered into in the ordinary course of business), (iv) all obligations, including without limitation intercompany items, of such Person issued or assumed as the deferred purchase price of Property or services purchased by such Person (other than trade debt incurred in the ordinary course of business and due within six months of the incurrence thereof) which would appear as liabilities on a balance sheet of such Person, (v) all obligations of such Person under take-or-pay or similar arrangements or under commodities agreements, (vi) all Indebtedness of others secured by (or for which the holder of such Indebtedness has an existing right, contingent or otherwise, to be secured by) any Lien on, or payable out of the proceeds of production from, Property owned or acquired by such Person, whether or not the obligations secured thereby have been assumed, (vii) all Guaranty Obligations of such Person, (viii) the principal portion of all obligations of such Person under Capital Leases, (ix) all obligations of such Person in respect of interest rate protection agreements, foreign currency exchange agreements, commodity purchase or option agreements or other interest or exchange rate or commodity price hedging agreements and (x) the maximum amount of all letters of credit issued or bankers’ acceptances facilities created for the account of such Person and, without duplication, all drafts drawn thereunder (to the extent unreimbursed). The Indebtedness of any Person shall include the Indebtedness of any partnership in which such Person is a general partner (except for any such Indebtedness with respect to which the holder thereof is limited to the assets of such partnership). 3 “Interest Payment Date” means, (i) as to any LIBOR Loan, the last day of each Interest Period for such Loan, the date of any prepayment and the Maturity Date and (ii) as to any Base Rate Loan, the last Business Day of each calendar month, the date of any prepayment and the Maturity Date. If an Interest Payment Date falls on a date which is not a Business Day, such Interest Payment Date shall be deemed to be the immediately succeeding Business Day, except that in the case of LIBOR Loans where the immediately succeeding Business Day falls in the immediately succeeding calendar month, then on the immediately preceding Business Day. “Interest Period” means a period of Interest Defined Months duration commencing in each case on the date of the borrowing (including extensions and conversions); provided, however, that (A) if any Interest Period would end on a day which is not a Business Day, such Interest Period shall be extended to the immediately succeeding Business Day (except that in the case of LIBOR Loans where the immediately succeeding Business Day falls in the immediately succeeding calendar month, then on the immediately preceding Business Day), (B) no Interest Period shall extend beyond the Maturity Date and (C) in the case of LIBOR Loans, where an Interest Period begins on a day for which there is no numerically corresponding day in the calendar month in which the Interest Period is to end, such Interest Period shall, subject to clause (A) above, end on the last Business Day of such calendar month. “Interest Defined Months” has the meaning defined in the Rider. “Legal Fees” means such fees, costs and disbursements charged to the Borrower and paid by the Borrower directly and separately to the Lender’s legal counsel arising from, in connection with, or otherwise related to the preparation and/or review of legal documents and other services rendered on behalf of the Lender in respect of this Credit Agreement, the Credit Documents and the transactions contemplated herein and therein.Without limiting the foregoing sentence or any other provision of this Agreement, Legal Fees shall include such fees, costs and disbursements charged to the Borrower and paid by the Borrower directly and separately to the Lender’s legal counsel arising from, in connection with, or otherwise related to the preparation and/or review of legal documents and other services rendered on behalf of the Lender subsequent to the Closing Date in respect of this Credit Agreement, the Credit Documents and the transactions contemplated herein and therein. “Lender” means Bank of China, New York Branch, together with its successors and/or assigns. “Letter of Credit” or “Letters of Credit”, as the context requires, means, to the extent applicable, the standby letter(s) of credit issued by the China Bohai Bank Co., Limited (“Issuing Bank”), which is procured by the Borrower in favor of the Lender to secure the Borrower’s obligations to the Lender hereunder. "LIBOR Rate" means, with respect to any LIBOR Loan for the Interest Period applicable thereto, the rate as displayed in the Bloomberg Professional Service page USD-LIBOR-BBA (BBAM) (or as otherwise reasonably determined by Lender) at approximately 11:00 A.M., London time, two Business Days prior to the commencement of such Interest Period, as the rate for dollar deposits with an interest period comparable to the applicable Interest Period.In the event that such rate is not available at such time for any reason, then " LIBOR Rate " shall mean, with respect to any LIBOR Loan for the Interest Period applicable thereto, the arithmetic average, as determined by the Lender, of the rate per annum (rounded upwards, if necessary, to the nearest 1/16 of 1%) quoted by each Reference Bank at approximately 11:00 A.M. New York, New York time (or as soon thereafter as practicable) two Business Days prior to the first day of the Interest Period for such LIBOR Loan for the offering by such Reference Bank to leading banks in the London interbank market of eurodollar deposits having a term comparable to such Interest Period and in an amount comparable to the principal amount of the LIBOR Loan to be made by such Reference Bank for such Interest Period; provided that if any Reference Bank does not furnish such information to the Lender on a timely basis the Lender shall determine such interest rate on the basis of timely information furnished by the remaining Reference Banks. 4 “LIBOR Loan” means any Loan bearing interest at a rate determined by reference to the LIBOR Rate. “LIBOR Rate Margin” has the meaning defined in the Rider. “Lien” means any mortgage, pledge, hypothecation, assignment, deposit arrangement, security interest, encumbrance, lien (statutory or otherwise), preference, priority or charge of any kind (including any agreement to give any of the foregoing, any conditional sale or other title retention agreement, any financing or similar statement or notice filed under the Uniform Commercial Code as adopted and in effect in the relevant jurisdiction or other similar recording or notice statute, and any lease in the nature thereof). “Loan” means, unless otherwise stated in this Credit Agreement, the principal amount of each borrowing under this Credit Agreement or the principal amount outstanding of that borrowing. “Material Adverse Effect” means a material adverse effect on (i) the condition (financial or otherwise), operations, business, assets or liabilities of the Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Borrower to perform any material obligation under the Credit Documents, (iii) the material rights and remedies of the Lender under the Credit Documents or (iv) any rights, remedies or benefits of or to the Lender under the Letter of Credit. “Material Subsidiary” means a Subsidiary, including its Subsidiaries, substantially all of whose voting capital stock is owned by the Borrower and/or the Borrower’s other Subsidiaries and which meets all of the following criteria: (i)the Borrower’s and its other Subsidiaries’ proportionate share of total assets (after intercompany eliminations) of such subsidiary exceeds 10% of the total assets of the Borrower and its Subsidiaries on a consolidated basis as of its most recently completed fiscal year; and (ii)the Borrower’s and its other Subsidiaries’ proportionate share of or equity in the income from continuing operations before income taxes, extraordinary items and the cumulative effect of a change in accounting principle of such Subsidiary exceeds 10% of such income of the Borrower and its Subsidiaries on a consolidated basis for the most recently completed fiscal year. “Maturity Date” has the meaning defined in the Rider. “Maximum Total Amount” has the meaning defined in the Rider. “Most Recent Borrower Financial Statements” has the meaning defined in the Rider. “Non-Excluded Taxes” means such term as defined in Section 2.7. “Notice of Borrowing” means the written notice of borrowing as referenced and defined in Section 2.1(b)(i). “Obligations” means (i) the unpaid principal of, and the accrued and unpaid interest on, the Loan, all accrued and unpaid fees and expenses payable by the Borrower to the Lender and all other unsatisfied obligations of the Borrower arising under any of the Credit Documents, including without limitation under Sections 2.8, 2.9 and 2.10 hereof; and (ii) all other present and future Indebtedness, obligations and liabilities of the Borrower to the Lender, regardless whether such Indebtedness, obligations and liabilities are direct, indirect, fixed, contingent, joint, several or joint and several. 5 “Parent” has the meaning defined in the Rider. “Participant” means such term as defined in Section 8.2(c). “Permitted Purposes” means such term as defined in Section 4.6. “Person” means any natural person, corporation, limited liability company, trust, joint venture, association, company, partnership, Governmental Authority or other entity. “Plan” means an employee pension benefit plan which is covered by Title IV of ERISA or subject to the minimum funding standards under Section 412 of the Code and is either (i) maintained by the Borrower or any Subsidiary for employees of the Borrower and/or any Subsidiary or (ii) maintained pursuant to a collective bargaining agreement or any other arrangement under which more than one employer makes contributions and to which the Borrower or any Subsidiary is then making or accruing an obligation to make contributions or has within the preceding five plan years made contributions. “Prime Rate” means the highest “Prime Rate” as published in the “Money Rates” column of the Eastern Edition of the Wall Street Journal (“Wall Street Journal”) from time to time. If the Wall Street Journal should cease or temporarily interrupt publication or if the Prime Rate is no longer reported in the Wall Street Journal or is otherwise unavailable or is limited, regulated or administered by a governmental or quasi governmental body, then the Lender shall select a comparable interest rate which is readily available and verifiable by the Lender at its sole and absolute discretion. “Prohibited Person” shall have the meaning given to such term in the Trading with the Enemy Act, as amended, or the applicable foreign assets control regulations of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended). “Project” means the development and construction of a polysilicion production facility having a nominal annual production capacity of four thousand metric tons (4,000mt) as more fully described on Exhibit A annexed hereto, to be located on approximately 67 acres (the “Property”) located in Pocatello, Idaho, which Property is leased by Hoku Materials, Inc., from the City of Pocatello, Idaho pursuant to a lease having a term of ninety-nine (99) years. “Promissory Note” means the note(s) evidencing the Loan(s), in substantially the form annexed hereto as Exhibit C. “Property” means any interest in any kind of property or asset, whether real, personal or mixed, or tangible or intangible. “Reference Banks” means JPMorgan Chase Bank, N.A., Bank of America, N.A. and Citibank, N.A. “Requirement of Law” means, as to any Person, the certificate of incorporation and by-laws or other organizational or governing documents of such Person, and any law, treaty, rule or regulation or determination of an arbitrator or a court or other Governmental Authority, in each case applicable to or binding upon such Person or any of its material property. “Reserve Percentage” means the maximum effective percentage in effect on any day as prescribed by the Board of Governors of the Federal Reserve System (or any successor) for determining the reserve requirements (including, without limitation, supplemental, marginal and emergency reserve requirements) with respect to Eurocurrency funding. 6 “Responsible Officer” means the Chairman of the Board, the President, the Chief Executive Officer, the Chief Operating Officer, the Chief Financial Officer or the Treasurer. “Revolving Availability Period” has the meaning defined in the Rider. “Revolving Loans” shall have the meaning assigned to such term in Section 2.1(a). “Revolving Maturity Date” has the meaning defined in the Rider. “Rider” means the Rider to Credit Agreement attached to this Credit Agreement “Subsidiary” means, as to any Person, (a) any corporation Controlled by such Person or more than 50% of whose stock of any class or classes having by the terms thereof ordinary voting power to elect a majority of the directors of such corporation (irrespective of whether or not at the time, any class or classes of such corporation shall have or might have voting power by reason of the happening of any contingency) is at the time owned by such Person directly or indirectly through Subsidiaries, and (b) any partnership, limited liability company, association, joint venture or other entity Controlled by such Person or in which such person directly or indirectly through Subsidiaries has more than 50% equity interest at the time. Unless otherwise specified, any reference to a Subsidiary is intended as a reference to a Subsidiary of the Borrower, as identified on Schedule 4.4. 1.2Computation of Time Periods. For purposes of computation of periods of time hereunder, the word “from” means “from and including” and the words “to” and “until” each mean “to but excluding.” Time is of the essence with regard to the performance by Borrower of any terms of this Credit Agreement and of the other Credit Documents. 1.3Accounting Terms. Except as otherwise expressly provided herein, all accounting terms used herein shall be interpreted, and all financial statements and certificates and reports as to financial matters required to be delivered to the Lender hereunder shall be prepared, in accordance with GAAP applied on a consistent basis. All calculations made for the purposes of determining compliance with this Credit Agreement shall (except as otherwise expressly provided herein) be made by application of GAAP applied on a basis consistent with the most recent annual or quarterly financial statements delivered pursuant to Section 5.2 hereof. SECTION 2.THE CREDIT FACILITIES 2.1Facility. (a)Facility. This Credit Agreement is with respect a Revolving Credit Loan, as set forth in the Rider.Subject to the terms and conditions of this Credit Agreement and the Promissory Note (the terms of which are hereby incorporated by reference), the Lender agrees to make available to the Borrowers during the Revolving Eligibility Period, revolving loans (each, a “Revolving Loan” or “Loan” and collectively the “Revolving Loans” or “Loans”) from time to time in an aggregate principal amount which shall not exceed in the aggregate at any one time the Maximum Total Amount.
